UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WILLIAMS MOUNTAIN COAL COMPANY,       
                      Petitioner,
                 v.
JIMMY LUCAS; DIRECTOR, OFFICE OF                No. 03-2288
WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF
LABOR,
                      Respondents.
                                      
                On Petition for Review of an Order
                  of the Benefits Review Board.
                           (02-856-BLA)

                       Argued: May 5, 2004

                      Decided: June 15, 2004

       Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: William Steele Mattingly, JACKSON KELLY, P.L.L.C.,
Morgantown, West Virginia, for Petitioner. Shellie L. Sewell, Student
Caseworker, Legal Clinic, School of Law, WASHINGTON & LEE
UNIVERSITY, Lexington, Virginia, for Respondents. ON BRIEF:
Dorothea J. Clark, JACKSON KELLY, P.L.L.C., Morgantown, West
Virginia, for Petitioner. Mary Z. Natkin, James M. Phemister, Legal
2                 WILLIAMS MOUNTAIN COAL v. LUCAS
Clinic, School of Law, WASHINGTON & LEE UNIVERSITY, Lex-
ington, Virginia, for Respondents.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Williams Mountain Coal Company ("Williams") petitions for
review of the Benefits Review Board’s ("BRB") decision affirming
the Administrative Law Judge’s ("ALJ") award of benefits to Jimmy
D. Lucas under the Black Lung Benefits Act ("the Act"), 30 U.S.C.
§§ 901-45 (2000). Because the ALJ properly analyzed the relevant
evidence, adequately explained his resolution of conflicting evidence,
and reached a decision supported by substantial evidence in the
record, we deny the petition for review and affirm the award of bene-
fits.

                                    I.

   Jimmy D. Lucas worked in the coal mines for twenty-eight years
before retiring in 1997 due to an ankle injury. On November 25,
1997, he filed an application for black lung benefits with the Office
of Workers’ Compensation ("OWCP"). After denying his claim, the
OWCP referred Lucas’s case to ALJ Robert J. Lesnick for a hearing
and adjudication. On November 3, 2000, the ALJ issued an opinion
awarding Lucas benefits. Williams appealed, and the BRB vacated
the ALJ’s finding pertaining to the existence of pneumoconiosis
based on the medical opinion evidence and his finding with regard to
disability causation. The BRB remanded Lucas’s case to the ALJ with
specific instructions to explain further his resolution of the conflicting
record evidence. On remand, the ALJ further articulated his reason-
ing, and again awarded benefits. This time the BRB upheld the award
on appeal. Williams timely petitioned for review.
                   WILLIAMS MOUNTAIN COAL v. LUCAS                        3
                                    II.

   Our standard for reviewing an award of black lung benefits is well-
established:

      We review claims for benefits under the Act to determine
      whether substantial evidence supports the ALJ’s findings of
      fact. Substantial evidence is more than a mere scintilla. It is
      such relevant evidence as a reasonable mind might accept as
      adequate to support a conclusion. In determining whether
      substantial evidence supports the ALJ’s factual determina-
      tions, we must first address whether all of the relevant evi-
      dence has been analyzed and whether the ALJ has
      sufficiently explained his rationale in crediting certain evi-
      dence. We review the ALJ’s and the Board’s conclusions of
      law de novo to determine whether they are rational and con-
      sistent with applicable law.

Milburn Colliery Co. v. Hicks, 138 F.3d 524, 528 (4th Cir. 1998)
(internal quotation marks and citations omitted).

                                    III.

   On appeal, Williams challenges three aspects of the ALJ’s opinion:
(1) the asserted failure to resolve conflicting accounts of Lucas’s
smoking history; (2) the finding that Lucas suffered from pneumoco-
niosis; and (3) the conclusion that pneumoconiosis was a substantial
contributing cause of Lucas’s totally disabling respiratory condition.1
With respect to all three of these issues, however, Williams puts forth
the same basic arguments; namely, that the ALJ failed to consider all
  1
   To obtain benefits under the Act, a claimant must establish by a pre-
ponderance of the evidence that: "(1) he has pneumoconiosis; (2) the
pneumoconiosis arose out of his coal mine employment; (3) he has a
totally disabling respiratory or pulmonary condition; and (4) pneumoco-
niosis is a [substantially] contributing cause of his total respiratory dis-
ability." Island Creek Coal Co. v. Compton, 211 F.3d 203, 207 (4th Cir.
2000); see also 20 C.F.R. §§ 718.202-204 (2003). Williams does not dis-
pute that Lucas has established the second and third elements.
4                 WILLIAMS MOUNTAIN COAL v. LUCAS
relevant evidence and adequately explain how he resolved the con-
flicting evidence in the record.

   The Administrative Procedures Act ("APA") requires an ALJ to
include in his opinion "findings and conclusions, and the reasons and
basis therefore, on all the material issues of fact, law, or discretion
presented on the record." 5 U.S.C. § 557(c)(3)(A) (2000); see also
Lane Hollow Coal Co. v. OWCP, 137 F.3d 799, 802-03 (4th Cir.
1998). The APA does not, however, require the ALJ to regurgitate the
record nor does it demand perfection. Rather, the primary purpose of
the APA’s "duty of explanation" is to help the ALJ reach the correct
result, and "its secondary purpose is to allow us to discharge our own
duty to review the decision." Lane Hollow, 137 F.3d at 803. So, "[i]f
we understand what the ALJ did and why he did it, we, and the APA,
are satisfied." Id. With these principles in mind, we turn to Williams’
assertions of error.

   First, Williams argues that the ALJ failed to resolve the conflicting
accounts of Lucas’s smoking history and make a "specific finding" as
to the extent of this history. To the contrary, however, the ALJ’s find-
ing as to the extent of Lucas’s smoking history is evident from the
opinion — the ALJ clearly relied on the eighteen-pack year smoking
history recorded by Dr. Rasmussen based on Lucas’s self-report. In
doing so, the ALJ also acknowledged and considered other conflicting
accounts provided in the record. In his first opinion, the ALJ implic-
itly rejected the lower estimates of Lucas’s smoking history, as
reported by Lucas at the evidentiary hearing and to Dr. Zalvidar. And
on remand, the ALJ discredited the higher estimates of Lucas’s smok-
ing history put forth by Drs. Castle, Zalvidar, Jarboe, and Morgan
because these experts rejected Lucas’s self-reports and instead relied
primarily on the results of a carboxyhemoglobin test — a test that
even Dr. Zalvidar acknowledged was "not very accurate" in predict-
ing a patient’s smoking history. Although the ALJ did not expressly
discuss each and every alternative account of Lucas’s smoking his-
tory, we are satisfied that the opinion contains adequate information
to accommodate a thorough review, see See v. Washington Metro.
Area Transit Auth., 36 F.3d 375, 384 (4th Cir. 1994), and that the
ALJ’s reliance on an eighteen-pack year history is supported by sub-
stantial evidence in the record.
                  WILLIAMS MOUNTAIN COAL v. LUCAS                        5
   Williams next contends that the ALJ failed to adequately resolve
the conflicting record evidence as to whether Lucas suffered from pneu-
moconiosis.2 On remand, the ALJ first examined the x-ray and CT
scan evidence. Of the thirty x-ray readings, six were positive and
twenty-four were negative for pneumoconiosis. The ALJ discounted
several of the negative x-ray readings because the qualifications of the
readers were unknown and because of concerns about the poor film
quality of one of the x-rays. Based on the conflicting evidence still
remaining, the ALJ concluded that the radiological evidence was
"suggestive," but not conclusive of pneumoconiosis.3

   The ALJ then continued on to consider the conflicting medical
opinions. In the ALJ’s first opinion, he thoroughly summarized the
opinions of each of the nine doctors.4 Those opinions split into two
camps — some doctors opined that Lucas had pneumoconiosis and
was totally disabled as a result of exposure to coal mine dust and cig-
arette smoking, and others concluded that Lucas did not have pneu-
moconiosis and his total disabling condition was solely the result of
his smoking history.5 On remand, the ALJ briefly reviewed these
  2
     Pursuant to 20 C.F.R. § 718.202(a), a claimant can prove the exis-
tence of pneumoconiosis through four different categories of evidence;
the only two relevant here are x-ray evidence, § 718.202(a)(1), and rea-
soned medical opinion evidence, § 718.202(a)(4).
   3
     Williams argues that the ALJ must make a conclusive finding as to
whether the x-ray evidence alone establishes pneumoconiosis, and that
characterizing the x-rays as "suggestive" is insufficient. But, contrary to
Williams’ assertions, the ALJ is actually required to "weigh the x-ray
evidence with the physicians’ opinions" before concluding whether a
claimant has established the presence of pneumoconiosis. See Compton,
211 F.3d at 211 (requiring the ALJ to weigh all of the relevant evidence
under § 718.202(a) together).
   4
     In his remand opinion, the ALJ expressly incorporated "all of the evi-
dence which was previously discussed" in his first opinion, "[e]xcept as
otherwise vacated by the Board." In its first order the BRB only vacated
two of the ALJ’s findings: (1) the "Section 718.202(a)(4) (2000) find-
ing," and (2) the "finding regarding the cause of claimant’s total respira-
tory disability."
   5
     Of the nine expert opinions, only Dr. Gobunsuy did not reach any
conclusion as to whether Lucas was totally disabled, and thus did not dis-
cuss the cause of his total disability.
6                 WILLIAMS MOUNTAIN COAL v. LUCAS
opinions again, and ultimately chose to credit the former group of
experts, and in particular Dr. Rasmussen. The ALJ clearly articulated
the reasons why he discredited the opinions of those experts who did
not diagnose pneumoconiosis — primarily because they improperly
relied on the inaccurate carboxyhemoglobin test to inflate Lucas’s
smoking history and refused to consider the possible additive effect
of smoking and coal dust in making their ultimate conclusions. The
ALJ also stated his reasons for crediting Dr. Rasmussen, finding that
in addition to being Lucas’s treating physician, his opinion was also
the "best reasoned and documented because it was most consistent
with [Lucas’s] complaints of shortness of breath, his history of smok-
ing, coal mine employment, along with qualifying results on the pul-
monary function studies that showed irreversibility."

   The ALJ examined all of the evidence together, in accord with our
directive in Island Creek Coal Co. v. Compton, 211 F.3d 203 (4th Cir.
2000), before ultimately concluding that Lucas had established the
existence of pneumoconiosis by a preponderance of the evidence. The
ALJ has exclusive power to make credibility determinations and
resolve inconsistencies in the evidence; thus, we will not disturb his
conclusion because it is clearly supported by substantial evidence in
the record and is not contrary to law. See Grizzle v. Pickands Mather
& Co./Chisolm Mines, 994 F.2d 1093, 1096 (4th Cir. 1993).

   Finally, Lucas asserts that the ALJ did not consider all relevant evi-
dence and failed to resolve conflicting evidence when ascertaining the
cause of Lucas’s totally disabling respiratory impairment. Once again,
the expert opinions were divided into two groups — those opining
that Lucas’s disability was caused by both cigarette smoking and coal
mine dust, and that coal mine dust was a significant contributing
cause, and those concluding that cigarette smoking was the only
cause. The ALJ again found the former opinion, particularly as articu-
lated by Dr. Rasmussen, to be the most persuasive, and thus con-
cluded that pneumoconiosis was a substantially contributing cause of
Lucas’s totally disabling condition.6
    6
    To be totally disabled due to pneumoconiosis under the revised regu-
lations, pneumoconiosis must be a "substantially contributing cause" of
the miner’s totally disabling impairment, 20 C.F.R. § 718.204(c)(1)
                  WILLIAMS MOUNTAIN COAL v. LUCAS                      7
   Although the ALJ’s discussion of disability causation was admit-
tedly brief, we have repeatedly recognized that the ALJ’s "duty of
explanation is not intended to be a mandate for administrative verbos-
ity or pedantry. If a reviewing court can discern what the ALJ did and
why he did it, the duty of explanation is satisfied." Piney Mountain
Coal Co. v. Mays, 176 F.3d 753, 762 n.10 (4th Cir. 1999) (internal
quotation marks and citation omitted). Here, we have no difficulty
discerning the ALJ’s reasoning; indeed, the ALJ expressly incorpo-
rated "the reasons outlined" in the remainder of his opinion. Looking
to the opinion as a whole, we are satisfied that the ALJ discussed all
relevant evidence. Moreover, as noted above, the ALJ also adequately
explained why he discredited the opinions of Williams’ experts —
because, inter alia, they refused to consider the possibility that coal
dust, in addition to cigarette smoking, caused Lucas’s impairment.
This is more than sufficient to satisfy the ALJ’s duty of explanation,
and the ALJ’s conclusion that pneumoconiosis was a substantially
contributing cause of Lucas’s disabling condition is supported by sub-
stantial evidence.

                                  IV.

  For the foregoing reasons, the petition for review is denied and the
decision awarding benefits is affirmed.

                                                            AFFIRMED

(2001); whereas prior to this amendment, we only required that pneumo-
coniosis be a "contributing cause" of the disabling condition, see Robin-
son v. Pickands Mather & Co./Leslie Coal Co., 914 F.2d 35, 38 (4th Cir.
1990). The ALJ found that total disability had been established under
both standards.